TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00033-CR



                             Ex parte Todd T. Bornhop, Appellant


                FROM THE 450TH DISTRICT COURT OF TRAVIS COUNTY
            NO. D-1-DC-21-100116, MR. LEON J. GRIZZARD, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Todd Bornhop seeks to appeal the trial court’s denial of his application for writ of

habeas corpus challenging a Governor’s Warrant for his extradition to Missouri. However, the

clerk’s record does not contain the required trial court certification of Bornhop’s right to appeal

the ruling. See Tex. R. App. P. 25.2(a)(2) (requiring trial court’s certification of defendant’s

right of appeal “each time it enters a judgment of guilt or other appealable order”), (d) (requiring

record to include trial court’s certification); see also Ex parte Tarango, 116 S.W.3d 201, 203

(Tex. App.—El Paso 2003, no pet.) (explaining that “order denying habeas corpus relief is an

appealable order within the meaning of Rule 25.2(a)(2)”).

               Accordingly, we abate this cause and remand it to the trial court for preparation

and filing of its certification regarding Bornhop’s right of appeal as required by the Rules of

Appellate Procedure. See Tex. R. App. P. 34.5(c)(1) (authorizing appellate court to direct trial

court clerk to file supplement containing items omitted from clerk’s record), (2) (providing that
where appellate court orders trial court to prepare and file certification of right to appeal, trial

court clerk must “prepare, certify, and file in the appellate court a supplemental clerk’s record”),

44.4. A supplemental clerk’s record containing the trial court’s certification shall be filed with

this Court no later than June 17, 2022. See id. R. 25.2(d), 34.5(c)(2).

               It is ordered on May 27, 2022.



Before Justices Goodwin, Baker, and Triana

Abated and Remanded

Filed: May 27, 2022

Do Not Publish




                                                 2